DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/22/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-8, 14-25, 31-33
Withdrawn claims: 				None
Previously cancelled claims: 		2, 9-13, 26-30
Newly cancelled claims:			None
Amended claims: 				1, 33
New claims: 					None
Claims currently under consideration:	1, 3-8, 14-25, 31-33
Currently rejected claims:			1, 3-8, 14-25, 31-33
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8, 14-25, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (WO 2013/055633) in view of Gardiner (US 2015/0173396; previously cited) and Li (Li et al., “Characteristics of Micro-Nano Bubbles and Potential Application in Groundwater Bioremediation”, 2014, Water Environment Research, vol. 86, No. 9, pages 844-851; previously cited).
Regarding claim 1, Robinson teaches a method of processing a liquid dairy product comprising water (corresponding to raw milk )[0007], [0060] comprising: directing the liquid dairy product into a bubble generating apparatus (corresponding to an in-line sparger) and directing a flow of a gas into the bubble generating apparatus [0096].  Robinson teaches that the method then comprises: introducing a plurality of gaseous bubbles with an average diameter of about 5-30 microns into the liquid dairy product within the bubble generating apparatus, wherein the gas bubbles are formed from the flow of gas and are suspended within the dairy product [0096]-[0097].  Robinson also teaches that the method then comprises: removing at least a portion of the water from the liquid dairy product comprising the plurality of gaseous bubbles to form a concentrated dairy product [0060].  It does not teach: (1) the liquid dairy component contains dissolved or suspended solid particles having an electrostatically charged surface; (2) the injection of the bubbles induces an electrostatic charge on the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended solid particles; (3) the bubbles are capable of remaining stably suspended within the liquid dairy product for at least three days; or (4) the introduction of the plurality of gaseous bubbles into the liquid dairy product reduces the viscosity of the liquid dairy product.
However, Gardiner teaches a method of processing (corresponding to method for improving at least one physicochemical property) [0015] a liquid dairy product (corresponding to milk [0056]) and discloses that milk contains casein [0003] which has a net negative charge [0004].  Therefore, milk is a liquid dairy product that carries dissolved or suspended particles having an electrostatically charged surface.  Li teaches that micro- and nanobubbles have a negative electric surface charge (page 844, column 2, paragraph 2) and the repulsion forces between the bubbles prevent coalescence (page 844, column 2, paragraph 3).  Since repulsion of the negative forces of the bubbles prevents the bubbles from clustering together, the liquid in which the bubbles are contained will have a decreased viscosity than the same liquid without the bubbles.  Li also teaches that micro-nanobubbles have a long stagnation time which includes a timeframe of greater than two weeks to months (page 844, column 2, paragraph 4), which means that the bubbles are capable of remaining suspended in the liquid product for at least three days.
It would have been obvious for the bubbles produced in the method of Robinson to have an electrostatic charge in the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended particles as taught by Li and Gardiner.  Since Robinson teaches that the bubbles comprise gas and that the liquid dairy product is milk while Gardiner teaches that milk contains negatively-charged casein, a skilled practitioner would readily recognize that the casein and the bubbles have negative charges; therefore, the introduction of the bubbles into the liquid will induce an electrostatic charge in the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended solid particles, thereby rendering the claim obvious.  In consulting Li, the skilled practitioner would also find that the bubbles are capable of remaining suspended for at least three days, thereby rendering the claimed timeframe obvious.   
Regarding claim 3, Robinson teaches the invention as described above in claim 1, including the liquid dairy product comprises milk [0060].
Regarding claim 4, Robinson teaches the invention as described above in claim 1, including the dissolved or suspended solid particles comprises casein proteins (Gardiner [0003]).
Regarding claim 5, Robinson teaches the invention as described above in claim 1, including the dissolved or suspended particles comprise casein (Gardiner [0007]) which has a negative electrostatic charge (Gardiner [0004]).
Regarding claim 6, Robinson teaches the invention as described above in claim 1, including the bubbles have a negative electrostatic charge (Li, page 844, column 2, paragraph 2) and will thereby induce a negative electrostatic charge in the interface between the liquid dairy product and gaseous bubbles.
Regarding claim 7, Robinson teaches the invention as described above in claim 1, including the liquid dairy product is condensed and cooled prior to the injection of gas bubbles as well as subjected to increased pressure and lowered temperatures in order to facilitate the dissolution of the gas bubbles into the liquid dairy product [0099]-[0100].  These disclosures at least suggest that the liquid dairy component is oversaturated with gaseous bubbles under regular atmospheric pressure and temperature, which would involve passing the point of saturation.  Therefore, the claimed saturation of the liquid dairy product with gaseous bubbles is rendered obvious.
Regarding claim 8, Robinson teaches the invention as described above in claim 1, including the average particle size of the gaseous bubbles is about 5-30 microns [0097], which fails within the claimed size range.
Regarding claim 14, Robinson teaches the invention as described above in claim 1, including the concentrated dairy product is milk powder [0038], which is formed by the removal of water from the liquid milk, which comprises at most 97% water (corresponding to at least 3% solids (Gardiner [0056])).  Since the removal of at least a portion of the water from the liquid dairy product is necessary to form a concentrated dairy product, the water content of the concentrated dairy product will be less than 97% to an amount as low as 0%, which overlaps the claimed water content range.  The selection of a value within the overlapping range renders the claimed water concentration obvious.
Regarding claim 15, Robinson teaches the invention as described above in claim 1, including the step of removing at least a portion of the water from the liquid dairy product comprises heating the liquid dairy product within an evaporator (corresponding to thermal evaporation) [0042].  Although Robinson does not use the term “evaporator”, any apparatus that is used to evaporate water from the liquid dairy product is considered an “evaporator” since the claims do not specific a particular evaporator apparatus.
Regarding claim 16, Robinson teaches the invention as described above in claim 15, including the concentrating step occurs prior to the drying step [0008] and that drying occurs through spray drying [0061].  Therefore, Robinson teaches that the evaporator is located upstream from a spray dryer.
Regarding claim 17, Robinson teaches the invention as described above in claim 16, including the concentrated dairy product is passed through a spray dryer [0060]-[0061] so as to form a powdered dairy product [0060], [0038].
Regarding claim 18, Robinson teaches the invention as described above in claim 15, including the concentrating step occurs prior to the drying step [0008] and that concentrating is performed by an evaporator [0042].  Robinson also teaches that the gas bubbles are introduced into the liquid dairy product prior to the liquid dairy product before the drying step [0061], which implies that gas bubbles may be introduced at any step prior to the drying step.  Therefore, the claim is rendered obvious.
Regarding claim 19, Robinson teaches the invention as described above in claim 15, including the concentrating step occurs prior to the drying step [0008] and that concentrating is performed by an evaporator [0042].  Robinson also teaches that the gas bubbles are introduced into the liquid dairy product prior to the liquid dairy product before the drying step [0061], which implies that gas bubbles may be introduced at any step prior to the drying step.  Therefore, the claim is rendered obvious.
Regarding claim 20, Robinson teaches the invention as described above in claim 1, including the liquid dairy product is milk [0060], which comprises casein particles (Gardiner [0003]).
Regarding claim 21, Robinson teaches the invention as described above in claim 20, including the casein particles have a negative charge (Gardiner [0006]) and the gaseous bubbles have a negative charge (Li, page 844, column 2, paragraph 2).  Therefore, the prior art teaches the gaseous bubbles induce an electrostatic charge in the interface between the liquid dairy product and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the casein particles.
Regarding claim 22, Robinson teaches the invention as described above in claim 1, including the step of removing at least a portion of the water from the liquid dairy product comprises passing the liquid dairy product through a membrane separation system (corresponding to membrane filtration) [0060].
Regarding claim 23, Robinson teaches the invention as described above in claim 22, including the membrane separation unit comprises at least one ultrafiltration unit [0041], [0060].
Regarding claim 24, Robinson teaches the invention as described above in claim 23, including the concentrating step occurs prior to the drying step [0008] and that concentrating is performed by membrane filtration [0060] using at least one ultrafiltration unit [[0041].  Robinson also teaches that the gas bubbles are introduced into the liquid dairy product prior to the liquid dairy product before the drying step [0061], which implies that gas bubbles may be introduced at any step prior to the drying step; thereby rendering the step of introducing gaseous bubbles into the liquid dairy product with a gaseous bubble injector prior to delivering the product to the ultrafiltration unit obvious.  Although Robinson does not teach that the membrane filtration system comprises a feed pump capable of delivering the liquid product to the gas injector and a downstream feed pump capable of subsequently delivering the liquid product to the ultrafiltration unit, making a method continuous and automating a manual activity are rendered obvious according to MPEP 2114.04.III and MPEP 2144.04.V(E).  Therefore, the inclusion of upstream and downstream pumps to move the liquid dairy product from one location to another is rendered obvious.
Regarding claim 25, Robinson teaches the invention as described above in claim 1, including the step of removing at least a portion of the water from the liquid dairy product comprises passing the liquid dairy product through a spray dryer [0061].
Regarding claim 31, Robinson teaches the invention as described above in claim 1, including the gaseous bubbles comprise nitrogen, carbon dioxide, or a combination thereof [0096].
Regarding claim 32, Robinson teaches a concentrated milk protein powder (corresponding to whey powders and casein powders) formed by the method according to claim 1 [0038], [0060].
Regarding claim 33, Robinson teaches a method of processing a liquid dairy product comprising water (corresponding to raw milk )[0007], [0060] comprising: directing the liquid dairy product into a bubble generating apparatus (corresponding to an in-line sparger) and directing a flow of a gas into the bubble generating apparatus [0096].  Robinson teaches that the method then comprises: introducing a plurality of gaseous bubbles with an average diameter of about 5-30 microns into the liquid dairy product within the bubble generating apparatus, wherein the gas bubbles are formed from the flow of gas and are suspended within the dairy product [0096]-[0097].  Robinson also teaches that the method then comprises: removing at least a portion of the water from the liquid dairy product comprising the plurality of gaseous bubbles to form a concentrated dairy product [0060].  It does not teach: (1) the liquid dairy product comprises dissolved or suspended solid particles having an electrostatically charged surface; (2) the bubbles are introduced at a gas flow rate to liquid feed flow rate ratio of about 0.001 to about 0.05; (3) the injection of the bubbles induces an electrostatic charge on the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended solid particles; or (4) the introduction of the plurality of gaseous bubbles into the liquid dairy product reduces the viscosity of the liquid dairy product.
However, Gardiner teaches a method of processing (corresponding to method for improving at least one physicochemical property) ([0015]) a liquid dairy product (corresponding to milk [0056]) and discloses that milk contains casein [0003] which has a net negative charge [0004].  Therefore, milk is a liquid dairy product that carries dissolved or suspended particles having an electrostatically charged surface.  Li teaches that micro-nanobubbles have a negative electric surface charge (page 844, column 2, paragraph 2) and the repulsion forces between the bubbles prevents coalescence (page 844, column 2, paragraph 3).  Since repulsion of the negative forces of the bubbles prevents the bubbles from clustering together, the liquid in which the bubbles are contained will have a decreased viscosity than the same liquid without the bubbles.  Li also teaches that micro-nanobubbles of 500 nm-100 microns in diameter (Figure 3 on page 847; Abstract) are produced using a gas flow rate of 240 mL/min to a liquid feed flow rate of 11 L/min (page 845, column 2, paragraph 3), which has a gas flow rate to liquid feed flow rate ratio of about 0.02, which falls within the claimed range.
It would have been obvious for the bubbles produced in the method of Robinson to have an electrostatic charge in the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended particles as taught by Li and Gardiner.  Since Robinson teaches that the bubbles comprise gas and that the liquid dairy product is milk while Gardiner teaches that milk contains negatively-charged casein, a skilled practitioner would readily recognize that the casein and the bubbles have negative charges; therefore, the introduction of the bubbles into the liquid will induce an electrostatic charge in the interface between the liquid and gaseous bubbles that is of the same polarity as the electrostatic charge carried by the surface of the dissolved or suspended solid particles, thereby rendering the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Robinson to using a gas flow rate to liquid feed flow rate ratio to generate the bubbles as taught by Li.  Since Robinson teaches that the bubbles have an average diameter of about 5-30 microns [0097] and states that the gas flow rate and liquid feed rate are controlled to produce the bubbles [0100], a skilled practitioner would have been motivated to consult an additional reference such as Li in order to determine a suitable gas flow rate to liquid feed flow rate ratio for producing bubbles having the disclosed diameter, thereby rendering the claimed a gas flow rate to liquid feed flow rate ratio obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 3-8, 14, 20-25, and 31-33 over Bauer, Gardiner, and Li; claims 15-19 over Bauer, Gardiner, Li, and Durand: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1 and 33 to require that the gaseous bubbles are formed from the flow of gas in the bubble generating apparatus.  Applicant stated that the bubble generators in Bauer are cavitation devices that create bubbles from dissolved gases contained in the liquid.  Applicant argued that Bauer teaches away from the claimed invention as its invention does not use an external flow of gas as stated in [0007], [0009], and [0068].  Applicant stated that the use of a cavitation device such as that described in Bauer, could negatively affect the proteins contained in the liquid dairy product as demonstrated by the submitted Declaration (Applicant’s Remarks, page 6, paragraph 4 – page 7, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of claims 1 and 33 are fully taught by the combination of Robinson, Gardiner, and Li.  Whereas Bauer discloses the liquid product and the source of gas as being together in a solution [0036], which fulfilled the requirement of previous claim 1 that the liquid product and gas flow are directed into a bubble generating apparatus, Bauer does not disclose that the bubbles are formed from the gas flow as now required by amended claim 1.  As such, Bauer no longer serves as prior art in the new grounds of rejection.  In the new grounds of rejection, Robinson teaches that the liquid dairy product and a gas flow are directed into the bubble generating apparatus and that the bubbles in the liquid product are formed from the gas flow [0096] as now required by amended claim 1.
Applicant argued that Bauer does not teach the actual directing of liquid dairy products through the bubble generating apparatus as required by claims 1 and 33.  Applicant stated that Bauer teaches that its nanobubble-containing solutions may be used in dairy products.  Applicant stated that the Declaration notes that the dairy product itself is not passed through the cavitation device in Bauer presumably due to the aforementioned negative effects of cavitation (Applicant’s Remarks, page 7, paragraph 3).
However, in the rejection of amended claims 1 and 33, Robinson expressly teaches that the liquid dairy product is milk [0060].
Applicant argued that Bauer does not teach the direct introduction of bubbles into the milk product via a bubble generating apparatus.  Applicant stated that Bauer teaches that its nanobubble-containing solutions may be used in dairy products, such as evaporated milk and powdered milk.  Applicant stated that adding the nanobubble-containing solution to these products would increase water content, instead of removing water from them as claimed.  Therefore, Bauer teaches the opposite of the claimed water removal step.  Applicant argued that the secondary references of Gardiner, Li, and Durand do not remedy the deficiencies of Bauer (Applicant’s Remarks, page 7, paragraph 4- page 8, paragraph 3).
However, in the new grounds of rejection, Robinson expressly teaches the claimed water removal step [0033].  Since new grounds of rejection have been applied to the current claims, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791